Citation Nr: 1208509	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and depression.

2.  Entitlement to service connection for obesity.

3.  Entitlement to an effective date prior to November 16, 2010 for the award of special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Susan Paczak, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

The issue of entitlement to an effective date prior to November 16, 2010 for the award of special monthly pension based on the need for aid and attendance is remanded to the RO.


FINDINGS OF FACT

1.  The competent evidence of record shows that a psychiatric disorder is related to active military service.

2.  A chronic disability manifested by obesity has not been shown.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011). 

2.  A disability manifested by obesity was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With regard to the Veteran's claim for entitlement to service connection for obesity, prior to the initial adjudication of the claim, a letter dated in August 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although VA did not provide the Veteran with a medical examination with regard to his claim for entitlement to service connection for obesity, none was required in this case because there is no medical evidence of a diagnosis of a current disability manifested by obesity.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, a VA examination was not warranted in this case.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or 

assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Without deciding whether notice and development requirements have been satisfied with regard to the claim of entitlement to service connection for a psychiatric disorder, the Board is taking action favorable to the Veteran by granting entitlement to service connection for a psychiatric disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini, 17 Vet. App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 


I.  Psychiatric Disorder

The Veteran contends that service connection for a psychiatric disorder, to include schizoaffective disorder and depression, is warranted.  During his December 2011 hearing before the Board, the Veteran testified that he had no psychiatric problems prior to service, and that his psychiatric problems began while aboard the USS ROOSEVELT.  He reported that he became depressed and could not deal with his situation, noting a lack of motivation, visual hallucinations, occasional auditory hallucinations, and problems sleeping.  He stated that he had disciplinary action taken against him during service due to these symptoms.  He indicated that he withdrew socially and stayed in bed.  He also testified that since service discharge, his symptoms have continued.  He noted that after discharge, he began arguing with his family, that he lived in shelters, and that he had sleep disturbance.  He also stated that he continued to have problems with depression.  He indicated that he thought that people were coming after him and described constant hallucinations and anxiety attacks.  

The Veteran's service treatment records reveal complaints of and treatment for psychiatric symptoms during active duty service.  A November 1988 enlistment examination reveals that the Veteran's psychiatric status was normal.  In a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  A June 1990 examination also indicates that the Veteran's psychiatric status was normal.  

A September 1990 service treatment record notes that the Veteran had three non-judicial punishments and one special court martial since April 1990 for disrespect, absence from duty, striking an officer (nonviolently), and missing numerous restriction musters.  He was awaiting another special court martial for similar charges.  Three to four times in the prior two weeks he was counseled regarding the reasons for his restrictions.  He claimed lack of understanding and that his rights were being infringed.  He stated that people treated him with disrespect and that they harassed him.  He felt that he was provoked in each of his charges.  He 

acknowledged refusing direct orders but said that his supervisors should not have given him an order because they knew that he would disobey.  Mental status examination revealed the Veteran to be alert and oriented.  His mood and affect were flip and disdainful.  Concentration was normal.  Eye contact was good and speech was normal.  Thoughts were somewhat loosely associated.  Judgment was fair and insight was limited by externalization.  The Veteran denied hallucinations, ideas of reference, and definite plots against him.  The diagnosis was personality disorder, with narcissistic and paranoid features.  

A September 1990 treatment record reflects that the Veteran had a five-month history of recurrent misbehavior.  On examination, the Veteran was disrespectful.  His thoughts were somewhat loosely associated.  Insight was limited by externalization.  The provisional diagnosis was personality disorder, with narcissistic features.  An October 1990 record diagnosed personality features, with passive aggressive and narcissistic features.  The record notes that in April 1990, the Veteran had a series of charges including disrespect and missing a muster.  The Veteran reported intermittent dysphoria, but denied any other symptoms of depression.  On mental status examination, the Veteran was alert and oriented, but appeared disheveled.  Speech was normal, and thought content and process were within normal limits.  The Veteran exhibited fair to poor verbal skills.  Mood was neutral and affect was ranging.  The Veteran denied suicidal and homicidal ideation.  Judgment and insight were influenced by a significant degree of externalizing his difficulties onto others.  The Veteran felt that he was wrongly accused and exhibited difficulty adjusting to the regimentation of Naval life.  The Veteran also exhibited difficulty communicating with superiors.  Another October 1990 treatment record notes that the Veteran missed restricted musters numerous times on purpose, and that he was disruptive and disrespectful in the brig.  

Private treatment records from 1999 show diagnoses of and treatment for a psychotic disorder and probable schizophrenia, paranoid type.  In an August 2000 treatment letter, B.E., M.D. reported that the Veteran was being followed for paranoid schizophrenia, chronic type, and that he was a patient of the clinic since 1997.  Dr. B.E. stated that the Veteran became paranoid for the first time in August 

1995, and since that time, spiraled downwards.  In a November 2000 private treatment letter, D.L., M.D. diagnosed schizoaffective disorder, with strong paranoid features.  

The Veteran's Social Security Administration records reflect that he is receiving SSA disability benefits for paranoid schizophrenia and other psychotic disorders, and that his disorder began in April 2000 for Social Security Administration's purposes.

In an undated letter, B.W., M.A. stated that the Veteran was followed for serious persistent mental illness, and that he had a very disabling condition, a form of schizophrenia, which affected his perceptions and mood.  In a June 2003 letter, L.T., M.D. reported that the natural history of schizoaffective disorder includes hallucinations, delusions, thought disorganization, fear, and erratic behavior, and that the onset of those symptoms usually occurred when the patient is in the late teens to early 20's, which is the age at which the Veteran reported that he began having symptoms, during active duty service.  Dr. L.T. concluded that based upon the Veteran's current psychiatric condition, if he had received psychiatric treatment at the time that his symptoms first appeared, his symptoms and behaviors could have dramatically improved.

In an August 2011 statement, A.P. reported that prior to service, the Veteran was easy to talk to, never argumentative, and respectful of authority.  She noted that after discharge, the Veteran talked to himself and heard multiple voices, that he talked to shadows, that he became argumentative, and that he was very paranoid and gullible.  In a September 2011 statement, the Veteran's mother reported that the Veteran had no behavior issues or mental problems prior to service, and that his behavior changed shortly after his discharge from service and continuing to the present time.  She noted that the Veteran would not go out of the house for weeks at a time for fear of being arrested, that the Veteran started reading the Bible and quoting scriptures randomly, and that he would put on his brother's fatigues and sit outside on the front lawn and scream at people as they went by or hide in the bushes.  The Veteran's mother also reported that the Veteran developed poor 

hygiene, that he thought that everyone hated him, that he talked to shadows, that he would walk the streets at night and became very combative, that he was afraid of authority, that he did not trust anyone, and that he was more paranoid than ever.

Private medical treatment records from July 2001 through March 2010 show diagnoses of and treatment for schizophrenia, bipolar disorder, depressive disorder, schizoaffective disorder, and anxiety disorder, beginning in July 2001.  

In a November 2011 private medical letter, L.H., Ph.D. diagnosed schizophrenia, and noted that "the onset of his disorder is, within a reasonable degree of psychological certainty, service connected."  Dr. L.H. explained that most investigators who report on schizophrenia have noted the high incidence of stressful events that serve as precipitating factors.  Dr. L.H. noted that this was the likely explanation of the Veteran's breakdown, in that the stress of military life caused the onset of schizophrenic symptoms.  Dr. L.H. indicated that the pre-psychotic symptoms during active duty service were likely inferred to be indicative of a personality disorder, and that this "'cross sectional analysis' which the general procedural evaluation is revealed as erroneous from the advantages and perspective of a longitudinal view of his mental status, that is, schizophrenia."  Dr. L.H. noted that the Veteran's "extensive medical records" were reviewed in preparing the opinion.  

After a thorough review of the evidence of record, the Board concludes that service connection for a psychiatric disorder, to include schizoaffective disorder and depression, is warranted.  There is evidence of current diagnoses of schizoaffective disorder, schizophrenia, bipolar disorder, anxiety disorder, and depression.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, although the Veteran's service treatment records do not reflect diagnoses of schizoaffective disorder and depression, they do reflect evidence of psychiatric symptomatology during active duty service.  

In addition, the only medical evidence of record addressing the etiology of the 

Veteran's psychiatric disorder is the November 2011 private physician, who concluded that the onset of the Veteran's schizophrenia, "with a reasonable degree of psychological certainty" is related to service.  There is no other medical evidence of record addressing the etiology of the Veteran's psychiatric disorder.  Thus, as the only medical evidence of record links the Veteran's schizophrenia to his active duty service, service connection for schizophrenia is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Obesity

In this case, the Veteran asserts that he currently has obesity as a result of his active duty service.  During a December 2011 hearing before the Board, the Veteran testified that he entered service at 200 pounds, and that he gained 38 pounds during service.  He also noted that he had gastric bypass two to three years earlier.

The Veteran's service treatment records reveal diagnoses of and treatment for obesity.  A November 1988 entrance examination shows that the Veteran's height was 72 inches and his weight as 208 pounds.  The examination report notes that the Veteran was overweight, and that his body fat percentage was 24 percent.  In a report of medical history, completed at that time, the Veteran denied a recent gain or loss of weight.  A February 1990 treatment record diagnosed obesity and recommended dietary counseling.  The Veteran's total body fat was found to be 33 percent.  Other February 1990 treatment records note that the Veteran weighed 258 pounds and 260 pounds.  An April 1990 record reported the Veteran's weight to be 269 pounds.  The physician noted that the Veteran was obese.  A June 1990 examination report reflects that the Veteran's height was 71 inches, and his weight was 263 pounds.  The report indicates that the Veteran was obese and recommended controlled weight loss.  October 1990 treatment records reflect that the Veteran's weight as 248 pounds.  He was found fit for diminished rations.

The Veteran's postservice treatment records also show diagnoses of and treatment for obesity.  Private medical treatment records show that the Veteran weighed as 

much as 369 pounds in January 2007 before undergoing bariatric surgery in February 2007.  Private medical examinations conducted show multiple findings of obesity. 

However, obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2011).  As noted above, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  In the case at hand, a disability manifested by chronic obesity is not shown by the evidence of record. 

Without a disability, there can be no entitlement to compensation.  See Degmetich, 104 F.3d 1328; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  As there is no medical evidence that the Veteran has a disability manifested by obesity, and because obesity is not a disease or disability for which service connection may be granted, service connection for obesity is not warranted.

As the preponderance of the evidence is against the claim, service connection for obesity is denied.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a psychiatric disorder, to include schizoaffective disorder and depression, is granted.

Service connection for obesity is denied.


REMAND

A review of the Veteran's claims file reveals that the issue of entitlement to an effective date prior to November 16, 2010 for the award of special monthly pension based on the need for aid and attendance is not ready for appellate disposition, as remand is required for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a May 2011 rating decision, the RO awarded entitlement to special monthly pension based on the need for aid and attendance, effective November 16, 2010.  In September 2011, the Veteran filed a notice of disagreement to the May 2011 rating decision, alleging that he is entitled to an earlier effective date.  The claims file does not reflect that the RO has issued a statement of the case with regard to this issue.  Accordingly, remand is required. 

Accordingly, the case is remanded for the following action:

Appropriate action, including the issuance of a statement of the case and the notification of the Veteran's appellate rights regarding the issue of entitlement to an effective date prior to November 16, 2010 for the award of special monthly pension based on the need for aid and attendance is necessary.  38 C.F.R. § 19.26 (2011).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal to the May 2011 rating decision must be filed.  If the Veteran perfects an appeal as to this issue, the same should be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


